DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6, 10, 11, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (U.S. Pub. No. 20180167575) in view of Kennedy et al. (U.S. Pub. No. 20210126025).
Regarding claim 1, Watanabe discloses:
A solid-state imaging device comprising:
a detection pixel that detects whether or not a predetermined address event has occurred, depending on whether or not an amount of change in an amount of incident light exceeds a predetermined threshold (using motion detection pixel 52, a charge signal generated by photoelectric charge conversion is amplified by amplifier 521 and the amplified charge signal is input to amplifier circuit 523 where the amplifier amplifies the amplified charge signal to generate an amplified voltage signal that is input to threshold amplifiers 524 and 525, and when the amplified voltage signal input to the threshold amplifiers 524 and 525 changes by more than a threshold an event signal is generated and sent to address event representation (AER) circuit 526, and where AER circuit 526 adds address information indicating the position of the motion detection pixel 52 itself to the generated pulse signal and outputs the pulse signal with the address information as a pixel signal, par. 65-80); and
a pixel that outputs pixel data during a predetermined exposure period, when the address event has occurred (pixel 51 performs exposure, where when an event pixel signal is input from any one motion detection pixel 52 to the reading address control circuit 100 in the control circuit 10 in the solid-state imaging device 1, the reading address control circuit 100 outputs (reads as an exposure) a pixel signal from the normal pixel 51 arranged in a predetermined neighboring region (reading region) around the position of the motion detection pixel 52 having output the event pixel signal on the basis of the address information included in the event pixel signal, par. 91-92).
Watanabe is silent with regards to the pixel that outputs pixel data being a counting pixel counting the number of photons entering during the exposure period.  Kennedy discloses in par. 18, 111-112, 121-128, and 162 that photodiodes 16 can be used to detect the occurrence of asynchronous change in intensity events, and that during the events single photon avalanche diodes 18 (SPADs) can be used to capture light during exposure in low light conditions, where data processing device can perform image data manipulation and display a reconstructed image from the image data.  As can be seen in par. 127 and 129 this is advantageous in that single photon avalanche diodes (SPAD) can capture very low level light intensity data, improving the low light/dynamic range performance of the pixel array.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the pixel that outputs pixel data being a counting pixel counting the number of photons entering during the exposure period.
Regarding claim 2, Watanabe further discloses:
detection pixel includes:
an address event detection circuit that detects whether or not the address event has occurred (AER circuit 526 of motion detection pixel 52 adds address information indicating the position of the motion detection pixel 52 itself to the generated pulse signal and outputs the pulse signal with the address information as a pixel signal when an event occurs, par. 65-80); and
an exposure control circuit that outputs a control signal indicating the exposure period to the counting pixel, when the address event has occurred (when an event pixel signal is input from any one motion detection pixel 52 to the reading address control circuit 100 in the control circuit 10 in the solid-state imaging device 1, the reading address control circuit 100 outputs (reads as an exposure) a pixel signal from the normal pixel 51 arranged in a predetermined neighboring region (reading region) around the position of the motion detection pixel 52 having output the event pixel signal on the basis of the address information included in the event pixel signal, par. 91-92).
Regarding claim 6, Kennedy further discloses:
counting pixel includes:
an avalanche photodiode (single photon avalanche diodes (SPADs) of a photosensitive array, par. 62 and 111);
a pulse conversion unit that generates a pulse signal every time a photocurrent flows into the avalanche photodiode (using front end circuit 24 (24’’), when a photon is absorbed by the SPAD sensor 18 avalanche breakdown results in a large current flow as a pulse, par. 146 and Fig. 10); and
a photon counter that measures the count value in synchronization with the pulse signal (the counter sums the number of avalanche events in the frame measuring the local spatio-intensity though the number of detected photons, par. 147).
As can be seen in par. 147 this is advantageous in that when co-located with a linear feedback register, the system enables data to be shifted out at the full clock frequency.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include counting pixel includes: an avalanche photodiode; a pulse conversion unit that generates a pulse signal every time a photocurrent flows into the avalanche photodiode; and a photon counter that measures the count value in synchronization with the pulse signal.
Regarding claim 10, Watanabe further discloses:
detection pixel is disposed in each pixel block of a plurality of pixel blocks (pixel array 40 is divided into a plurality of blocks/regions and motion detection pixels 52 are arranged in a pattern and a block/region (for example ar1) contains a motion pixel 52 and a plurality of normal pixels, par. 86-92 and Fig. 4),
a predetermined number of the pixels that output pixel data are arrayed in each pixel block of the plurality of pixel blocks (plurality of normal pixels arranged in each block/region (for example ar1), par. 86-92 and Fig. 4), and
the pixel that outputs pixel data in a pixel block in which the address event has occurred among the plurality of pixel blocks (pixel 51 performs exposure, where when an event pixel signal is input from any one motion detection pixel 52 to the reading address control circuit 100 in the control circuit 10 in the solid-state imaging device 1, the reading address control circuit 100 outputs (reads as an exposure) a pixel signal from the normal pixel 51 arranged in a predetermined neighboring region (for example ar1 as a reading region) around the position of the motion detection pixel 52 having output the event pixel signal on the basis of the address information included in the event pixel signal, par. 91-92).
Note that the pixel that outputs pixel data being a counting pixel was shown in the rejection of claim 1.
Regarding claim 11, Watanabe further discloses:
pixels that output pixel data are arrayed in a two-dimensional lattice pattern, and the detection pixels are aligned in a predetermined direction (array of motion detection pixels 52 and normal pixels 51 arranged in a pattern where motion pixels are arranged periodically within a line, par. 86-92 and Fig. 4, see also Fig. 11).
Note that the pixel that outputs pixel data being a counting pixel was shown in the rejection of claim 1.
Regarding claim 13, see the rejection of claim 1 and a signal processing unit that processing the pixel signal was shown in the rejection of claim 1.
Regarding claim 14, see the rejection of claim 1.

Allowable Subject Matter
Claims 3-5, 7-9, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, no prior art could be located that teaches or fairly suggests exposure control circuit includes: a control signal output unit that starts outputting the control signal, when the address event has occurred; a timer unit that measures time elapsed since a start of the outputting of the control signal, and outputs a timer value indicating the measured time; and an exposure end timing control unit that stops the outputting of the control signal, when the timer value matches a length of the exposure period, in combination with the rest of the limitations of the claim and parent claims.
Regarding claim 4, no prior art could be located that teaches or fairly suggests a drive circuit that causes the pixel signal to be output over a predetermined reading period, when the exposure period has elapsed, wherein the exposure control circuit stops the outputting of the control signal during the reading period, in combination with the rest of the limitations of the claim and parent claims.
Regarding claim 5, no prior art could be located that teaches or fairly suggests when the address event has occurred, the exposure control circuit starts outputting the control signal in synchronization with one of two periodic signals having different phases, and stops outputting the control signal in synchronization with the other one of the two periodic signals, in combination with the rest of the limitations of the claim and parent claims.
Regarding claim 7, no prior art could be located that teaches or fairly suggests the pulse conversion unit includes: a resistance element connected in series to the avalanche photodiode; and a switch that opens and closes a predetermined path in accordance with a predetermined control signal indicating the exposure period, in combination with the rest of the limitations of the claim and parent claims.
Claims 8 and 9 depend on claim 7 and therefore are objected to.
Regarding claim 12, no prior art could be located that teaches or fairly suggests detection pixel is larger in size than the counting pixel, in combination with the rest of the limitations of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824. The examiner can normally be reached M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS G GILES/           Primary Examiner, Art Unit 2697